Per curiam.
This disciplinary matter is before the Court on Respondent P. Russell Tarver’s Petition for Voluntary Discipline, filed pursuant to Bar Rule 4-227 (b) (2), in which Tarver admits violating Standard 67 (disbarment or suspension by another state is a ground for disbarment or suspension in the State of Georgia) of Bar Rule 4-102 (d). Tarver, who has been a member of the State Bar of Georgia since 1969 and is a resident of the State of Alabama, pled guilty to the disciplinary board in Alabama on September 27, 1999 to conduct which would constitute a violation of Standard 12 (a lawyer shall not solicit professional employment as a private practitioner for himself, his partner or associate through direct personal contact with a non-lawyer who has not sought his advice regarding employment of a lawyer) of Bar Rule 4-102 (d) in Georgia, and received a 45-day suspension effective at 12:01 a.m. on November 16, 1999.
Although a violation of either Standard 12 or Standard 67 is punishable by disbarment in Georgia, Tarver seeks the imposition of *93a 45-day suspension from the practice of law as appropriate discipline. See Bar Rule 4-102 (b) (2). The State Bar believes that the interests of the Bar and the public would be best served by the acceptance of Tarver’s petition and has no objection to this Court’s acceptance of the petition. In mitigation of discipline, Tarver offers that he has no prior disciplinary record in Georgia, that he voluntarily reported his Alabama suspension to the State Bar of Georgia, and that he has no clients in Georgia. Tarver has waived any right of confidentiality in matters related to his petition and all rights to any hearing and procedural notifications, rejections and exceptions provided by Part IV of the Bar Rules.
Decided February 14, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and find that the sanction requested is appropriate under the circumstances. Accordingly, we accept Tarver’s petition for voluntary discipline. Tarver is suspended from the practice of law in this state for a period of 45 days from the date of this order. Tarver is reminded of his duties under Bar Rule 4-219 (c) to notify timely all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.

Forty-five day suspension.


All the Justices concur.